DETAILED ACTION
This Action is in response to Applicant’s After Final Amendment filed 12/21/2021. Claims 1, 6-8, and 10-14 are pending in the present application.
Allowable Subject Matter
Claims 1, 6-8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In the previous Office action dependent claim was objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In response applicants have amended claim 1 to include the subject matters of claim 4.
	Regarding claim 1, the prior of record, specifically Ahmed et al. (US 2017/0363719) and  Kyosti et al. (US 2019/0190624) discloses a plurality of probe arrays; each probe array is configured to receive radar signals from the corresponding automobile radar sensor and emulate echo signals back to the corresponding automobile radar sensor; the test controller controls the channel emulator and is configured to perform performance testing on an automobile radar sensor configuration that includes the plurality of automobile radar sensors and an automobile driving controller that reacts to the echo signals received by each of the automobile radar sensors.
	However, none of the prior art cited alone or in combination provides the motivation to teach   a radar target emulator that provides, to the channel emulator, radar target signals emulating targets of the radar signals from the plurality of automobile radar sensors as inputs used by the channel emulator to generate the echo signals emulated by the plurality of probe arrays; and a scenario simulator that provides radar target parameters to the radar target emulator 
	Independent claim 6 and its dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious performing, by a test controller, performance testing on an automobile radar sensor configuration that includes the plurality of automobile radar sensors and an automobile driving controller that reacts to the echo signals received by each of the automobile radar sensors; measuring, by the channel emulator, a transmit coupling matrix for each of the automobile radar sensors by capturing radar signals emitted by each of the automobile radar sensors; and capturing signals of a receive coupling matrix for each of the automobile radar sensors and measuring digital representations of the signals of the receive coupling matrix for each of the automobile radar sensors.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648